United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2297
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Wade Lawrence Duchaine

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                             Submitted: March 7, 2022
                              Filed: March 10, 2022
                                  [Unpublished]
                                  ____________

Before KELLY, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Wade Duchaine appeals the judgment entered by district court1 after he was
found guilty by a jury of committing a firearm offense. He argues that 18 U.S.C.

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
§ 922(g)(1) is unconstitutional as applied to him because his possession of the firearm
was not in or affecting commerce, and thus section 922(g)(1) exceeds the power
granted to Congress by the Commerce Clause, and violates the Tenth Amendment of
the United States Constitution.

       Duchaine’s argument is squarely foreclosed by this court’s precedent. See
United States v. Anderson, 771 F.3d 1064, 1066 (8th Cir. 2014) (“[I]t is a cardinal
rule in our circuit that one panel is bound by the decision of a prior panel.” (quoting
United States v. Betcher, 534 F.3d 820, 823–24 (8th Cir. 2008))); United States v.
Joos, 638 F.3d 581, 586 (8th Cir. 2011) (it is well settled that Congress did not
exceed its authority under Commerce Clause when enacting § 922(g); defendant’s
arguments to the contrary are foreclosed by this court’s prior decisions); United States
v. Bates, 77 F.3d 1101, 1104 (8th Cir. 1996) (rejecting Commerce Clause challenge
to § 922(g), explaining that to satisfy interstate commerce element of § 922(g), it is
sufficient that there exists minimal nexus that firearms have been--at some time--in
interstate commerce).

      Accordingly, we affirm.
                     ______________________________




                                          -2-